IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                      NO. PD-1150-20



                          MARIA JESUS SANCHEZ, Appellant
                                       v.
                              THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE ELEVENTH COURT OF APPEALS
                             ECTOR COUNTY

Per curiam.


                                       OPINION


        Appellant was charged with the offense of evading arrest or detention. Appellant

pled guilty and was placed on deferred adjudication community supervision. The State later

moved to revoke her community supervision. The trial court held a hearing, adjudicated

Appellant guilty, and sentenced her to five years imprisonment.

       On appeal from the revocation proceedings, Appellant's court-appointed counsel filed

a motion to withdraw and an Anders brief. See Anders v. California, 386 U.S. 738 (1967).

The court of appeals conducted an independent review of the record and deleted a $500 fine that
                                                                             SANCHEZ — 2

was not orally pronounced at sentencing, as well as a third-party collection fee and $22.50 of a time

payment fee. The court found no reversible error, agreed with counsel that there were no

meritorious grounds for appeal, and granted the motion to withdraw. Sanchez v. State, No.

11-20-00012-CR slip op. at 2, 5 (Tex. App.—Eastland Oct. 20, 2020) (not designated for

publication).

       The State has filed a petition for discretionary review claiming that the court of appeals

failed to recognize appellate counsel's conflict of interest and should have directed the

appointment of a new attorney to pursue an appeal. We agree with the State that on the face

of the record, Appellant's appellate counsel was disqualified from representing her on appeal

due to having acted as counsel of record for the State in this case when Appellant was placed

on deferred adjudication. See C ODE C RIM. P ROC. art. 2.08(a); Metts v. State, 510 S.W.3d 1,

5-6 (Tex. Crim. App. 2016). The court of appeals should have abated and remanded to the

trial court with orders to appoint new counsel to present any ground that might support the

appeal. See generally Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

       Accordingly, we grant ground (1) of the State's petition for discretionary review, vacate

the judgment of the court of appeals, and remand this case to that court for further actions

consistent with this opinion. Ground (2) is refused without prejudice.


Delivered February 24, 2021

Do Not Publish